DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 03/22/2022.
No claims have been amended, newly added or newly canceled.

Claims 1-24 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Interpretation
Claim 1 is drawn to a method of treating a subject in need thereof comprising: administering to the subject an isolated peripheral blood composition comprising hematopoietic stem cells, Natural Killer Cells (NK) and one or more cells from a group, wherein the isolated peripheral blood composition was harvested from a donor having been administered a cell mobilizing composition comprising FLT3L and Plerixafor as the sole mobilizing agents and wherein the isolated peripheral blood composition is subsequently processed to remove red blood cells.
Claim 10 is drawn to a method of reducing the risk of Graft Versus Host Disease (GVHD) in a subject in need thereof and includes the same steps and elements as claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-24 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kean et al (Blood, 2011-previously cited) in view of Wodnar-Filipowicz (News Physiol Sci, 2003, www.nips.org-previously cited) and Devine et al (Blood 2008-from IDS filed 09/21/2020).
Regarding claims 1-17, Kean teach the use of AMD3100 (Plerixafor) used either alone or with another cell mobilizer, such as G-CSF, to mobilize hematopoietic stem cells for use in a peripheral blood-derived stem cell transplant for either allogeneic or autologous methods (page 6580). The subjects are mammals (page 6581, column 1, Methods), but use in humans would be obvious as Plerixafor is FDA approved (page 6580. Column 1). . Contaminating red blood cells are removed (page 6581, column 1, mobilization regimen). AMD3100-mediated mobilization of lymphocytes led to pan-mobilization of B, T and NK cells (page 6584, column 1) and enrichment of pDCs (plasmacytoid dendritic cells)(page 6584, column 2). The AMD3100 mobilization is suggested to provide an AMD3100-mobilized allo-HSCT with rates of GVHD that were not significantly different from historical controls and thus decreased risk of GVHD (page 6589, column 1). Results indicate that AMD3100 mobilizes a GVHD-protective T- cell repertoire, including regulatory T cells, which would be of benefit in allogeneic HSC transplantation (abstract, page 6589, column 1).
Kean do not specifically teach adding FLT3L to Plerixafor instead of other cell mobilizers.
Wodnar-Filipowicz teach that Flt3 Ligand (FL) is a cell mobilizer that is used with G-CSF because it acts synergistically with respect to progenitors, but differs from G-CSF with respect to DCs (dendritic cells). The effect on DCs argues for a possible benefit of including FL in the mobilization protocol for SCT (stem cell transplantation). Expansion of donor-derived DCs in the graft may have particular implications for functional immune recovery in the early post-transplantation period. Interactions between DCs and T cells and cross-talk between DCs and NK cells underlie the main immunologic responses that are required for induction of tolerance to prevent GVHD and for antitumor defense to prevent disease relapses after SCT (page 250, column 2). Clinical application of FL to achieve higher than endogenous concentrations in patients who have undergone SCT could have multiple beneficial effects by accelerating hematopoietic and immune recovery and most importantly enhance antitumor immunity without causing GVHD (page 251, column 1).
Devine teach a method of using AMD3100 (Plerixafor) without G-CSF for the mobilization of hematopoietic stem and progenitor cells from the bone marrow into the peripheral blood for collection for transplantation (title, abstract, page 990). AMD3100 was taught to be advantageous over G-CSF because no donors experienced bone pain which is typically associated with G-CSF administration (page 995, column 2). Mobilization with AMD3100 rather than G-CSF is also suggested as less toxic and cumbersome and allows for enhanced immune reconstruction after transplantation (page 997).
One of ordinary skill in the art would have been motivated to substitute FLT3L for G-CSF as an alternate cell mobilizer for combination with Plerixafor in the method of Kean because Wodnar-Filipowicz teach that FLT3L (FL) has some advantages over G-CSF with regard to the effect of FLT3L on DCs and the benefit on improving immune recovery and reducing the risk of GVHD (page 250-251). One of ordinary skill in the art would have been motivated to use AMD3100 with FLT3L and without G-CSF because Kean suggest that AMD3100 can be combined with another cell mobilizer and Devine teach that AMD3100 also has advantages over G-CSF with regard to donor pain, toxicity and enhanced immune reconstruction and thus better without G-CSF (page 995 and 997). The combination of FLT3L and Plerixafor would inherently provide an increased mobilization as compared to G-CSF alone or when G-CSF is combined with another cell mobilizer such as Plerixafor. One of ordinary skill in the art would have had a reasonable expectation of success because Kean suggests that Plerixafor can be used with an additional cell mobilizer for use in a stem cell transplant and Wodnar-Filipowicz teach that FLT3L is a suitable and beneficial cell mobilizer for use in a stem cell transplant protocol.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 21446)
Regarding claims 17-24, the combination of cell mobilizers FLT3L and Plerixafor would provide the effects of elevated cell numbers and cell markers as claimed.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
Therefore the combined teachings of Kean et al, Wodnar-Filipowicz et al and Devine et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant argues that Kean does not teach that AMD3100 can be used with any cell mobilizer. Applicant asserts that Kean is solely interested in characterizing the risks and benefits of administering AMD3100 alone, G-CSF alone and G-CSF plus AMD3100. Applicant argues that there is no mention in Kean about any cell mobilizers other than G-CSF. Applicant argues that there is no generic statement that AMD3100 can be used with any other cell mobilizer.
This is not found persuasive. Kean identifies AMD3100 has a cell mobilizer of interest and that it can be combined with G-CSF which is also a cell mobilizer to provide an increased effect. Not only are AMD3100 and G-CSF each identified as cell mobilizers but Kean also identifies SCF as a cell mobilizer that has been used in combination with G-CSF for the mobilization of CD34+ cells (page 6580, column 1 last paragraph to top of column 2). Therefore Kean does discuss the combination of cell mobilizers other than AMD3100 and does not indicate that AMD3100 can only be combined with G-CSF as Applicant asserts. In addition, combining cell mobilizers in general is well known in the prior art as evidenced by Battista et al (US 2007/0190023, pages 14-15 para 191).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 21446).
Applicant argues that Devine did not compare the mobilization of lymphocyte subsets between patients receiving G-CSF, AMD3100 or G-CSF plus AMD3100 and asserts that Devine is limited to evaluating AMD3100 as an alternative to G-CSF alone cell mobilization. Applicant asserts that when read as a whole that Devine simply proposes substituting G-CSF with AMD3100 as a sole cell mobilizing agent. Applicant argues that nowhere in Devine is there any suggestion to use AMD3100, G-CSF or any other cell mobilizer in combination with any other cell mobilizer.
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Kean specifically suggests that AMD3100 is useful as a cell mobilizer and can be beneficially combined with G-CSF which is also a cell mobilizer. Wodnar-Filipowicz and Devine suggest that a different cell mobilizer than G-CSF would be preferred due to negative effects of G-CSF and Wodnar-Filipowicz suggests Flt3L as a preferred alternative to G-CSF.
Applicant argues that Wodner-Filipowicz teaches that FLT3 ligand is not efficient when used as a single cytokine, but in synergy with other hematopoietic growth factors and interleukins it exerts pleiotropic effects on precursors of myeloid and lymphoid lineages. Applicant argues that Wodnar-Filipowicz does not teach or suggest whether FLT3 ligand can act synergistically with non-hematopietic growth factors or non-interleukins such as Plerixafor (AMD3100).
This is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wodnar-Filipowicz suggest that Flt3L has advantages over G-CSF as a cell mobilizer as described above and that these differences render it a better choice as a cell mobilizer. Devine suggest that G-CSF brings some drawbacks that suggest that cell mobilizer composition may be more successful if G-CSF is left out of the composition. These teachings provide motivation to substitute FLT3L for G-CSF in the AMD3100/G-CSF combination in the method of Kean as described above.
Applicant argues that the instant specification provides data that show surprising synergism between Plerixaflor and Flt3L in cell mobilization. Applicant argues that the specific subset of hematopoietic cells mobilized by the claimed FLT3L and Plerixafor (FP) combination are different compared to hematopoietic cells mobilized by either agent alone or in other combinations. Applicant asserts that they are the first to discover the 12-fold increase in specific claimed hematopoietic cell population as evidenced by Figures 6C, 7B, 7C, 12 and 13 as compared to other mobilization agents/combinations.
This is not found persuasive. A greater than additive effect (synergism) is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Synergy when combining cell mobilizers is not unknown in the prior art as evidenced by Wodnar-Filipowicz (page 250 column 2). In addition, it appears that Applicant has discovered the mechanism by how the cell mobilizers work rather than unexpected results. With regard to the results, it is well known that FLT3L and Plerixafor mobilize hematopoietic cells from the bone marrow to the peripheral blood for further collection for transplantation. The prior art also suggests using cell mobilizers in combination for improved effects and thus improved results with increased cell numbers when cell mobilizers are used in combination does not appear unexpected.
Applicant argues that mice transplanted with grafts mobilized by the claimed cell mobilizers had an improved survival rate compared to those mobilized by the cell mobilizers alone or in other combinations. Applicant asserts that without the instant disclosure that one of skill in the art will not expect the advantageous effects od the claimed combination.
This is not found persuasive. The optimization of cell mobilizers appears to be suggested by the prior art as taught by Devine et al (see page 997 last paragraph). Devine also teach that mobilization with AMD3100 rather than G-CSF is also less toxic and cumbersome and allows for enhanced immune reconstruction after transplantation (page 997).
Applicant argues that a person of ordinary skill in the art in view of the teachings of Wodnar-Filipowicz and Kean would not have been motivated to modify the references to arrive at the claimed invention. Applicant asserts that since Kean identifies G-CSF in the combination, Devine fails to consider any combination at all and Wodnar-Filipowicz envisions potential FLT3L synergism with hematopoietic growth factors and interleukins, the skilled artisan would not have been motivated to arrive at the instant combination.  
This is not found persuasive. The prior art shows that AMD3100 is a beneficial cell mobilizer that is beneficial to combine with G-CSF to provide a cell mobilizer combination and that FLT3L is a better choice than G-CSF as a cell mobilizer. These teachings plus the fact that it is well known to combine agents known for the same purpose provides sufficient motivation to substitute FLT3L for G-CSF in the cell mobilizer combination of Kean.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 21446).
Applicant argues that the skilled artisan would not have had a reasonable expectation of success in achieving the number of hematopoietic stem cells or the 12-fold increase as claimed compared to G-CSF alone, FLT3L alone, Plerixafor alone, or the GP combination because neither Wodnar-Filipowicz nor Kean teaches that the claimed cell mobilizer combination can provide these effects. 
This is not found persuasive. The skilled artisan would expect to have improved results when combining 2 cell mobilizers and to avoid the disadvantages of G-CSF such as the increased toxicity and bone pain as described above. The prior art are combining the cell mobilizers to use for transplantation of the mobilized cell populations and don’t need to be focused on the cell numbers mobilized as long as the therapeutic effects of the administered cells are beneficial to the subject. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that none of the cited references teaches whether FLT3L or AMD3100 can mobilize hematopoietic stem cells (HSCs) and none contemplates whether FLT3L may exert any synergy with non-hematopoietic growth factors and non-interleukins.
This is not found persuasive. Wodnar-Filipowicz specifically teach that FLT3L has potent effects on HSCs (page 247, page 248 Figure 1and Figure 2) and specifically described HSC mobilization by FLT3L (page 248 Figure 2). In addition, synergy when combining cell mobilizers is not unknown in the prior art as evidenced by Wodnar-Filipowicz (page 250 column 2).
Applicant argues that Figure 6C of the instant disclosure shows that the combination of G-CSF with Plerixaflor does not result in a synergistic outcome that is even comparable to the FP combination.
This is not found persuasive. Synergy when combining cell mobilizers is not unknown in the prior art as evidenced by Wodnar-Filipowicz (page 250 column 2). A greater than additive effect (synergism) is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. The prior art suggests that combining cell mobilizers has provided increased results. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Applicant argues that Devine does not suggest optimizing of cell mobilizers at the paragraph cited by the Examiner.
This is not found persuasive. Devine literally states that optimization of the method using cell mobilizers is required.
Applicant argues that both Wodnar-Filipowicz and Devine try to substitute G-CSF as a sole cell mobilizing agent as at the time G-CSF was the standard cell mobilizer. Applicant asserts that based on their teachings the skilled artisan would not have expected the surprising and superior results of the claimed cell mobilizer combination.
This is not found persuasive. The obviousness rejection is based on the combination of Kean with these two references and basically amounts to the substitution of FLT3L for the less preferred G-CSF as described above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In addition, Plerixafor was well known in the prior art as a HSC mobilizer and that it would be beneficial and desirable to combine it with other cell mobilizers such as FLT3L as evidenced by Yeung et al (US 2011/0250687, page 2 para 14, para 24-25). 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632